Exhibit 10.20

AMENDMENT

TO

AMENDED AND RESTATED AIRCRAFT DRY LEASE AGREEMENT

This AMENDMENT TO AMENDED AND RESTATED AIRCRAFT DRY LEASE AGREEMENT
(“Amendment”) is made on February 12, 2015, by and among LENNAR AIRCRAFT I, LLC,
a Delaware limited liability company (“Lessor”), STUART MILLER, solely in his
capacity as Chief Executive Officer of Lennar Corporation (“Optional Payor”) and
U.S. HOME CORPORATION, a Delaware corporation (“Lessee”).

BACKGROUND

WHEREAS, Lessor, Lessee and Optional Payor are parties to a certain Amended and
Restated Aircraft Dry Lease Agreement dated as of December 1, 2008 (the
“Agreement”) with respect to a certain Bombardier Inc. model CL-600-2B16
aircraft bearing manufacturer’s serial number 5607 and U.S. registration number
N954L (pending change to N610L); and

WHEREAS, the parties desire to amend the Agreement in certain respects.

NOW, THEREFORE, in consideration for the sum of $1.00, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual promises
contained herein, the parties hereto intending to be legally bound hereby agree
as follows:

 

1. Initial capitalized terms used herein but not otherwise defined herein shall
have the meaning given to such terms in the Agreement.

 

2. From and after the date hereof, the Agreement is hereby amended to remove
Stuart Miller as a party thereto and all references to Stuart Miller and the
term “Optional Payor” are hereby deleted. Notwithstanding the foregoing, to the
extent that any obligations or liabilities to Stuart Miller have accrued prior
to the date hereof, the same shall not be affected by this Amendment.

 

3. Except as expressly amended hereby, all of the terms and conditions of the
Agreement shall continue in full force and effect. Any reference in the
Agreement (or in any document delivered in connection therewith) to the
“Agreement” shall from and after the effective date hereof be deemed a reference
to the Agreement as amended by this Amendment.

 

4. This Amendment may be fully executed in two (2) or more counterparts by each
of the parties hereto, such counterparts together constituting but one and the
same instrument. Such counterparts may be exchanged via facsimile or other
electronic transmission, any of which shall constitute a valid, original
document.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the date first above written.

 

Lessor: LENNAR AIRCRAFT I, LLC By:

/s/ Mark Sustana

Print: Mark Sustana Title: Vice President Lessee: U.S. HOME CORPORATION By:

/s/ Bruce Gross

Print: Bruce Gross Title: Vice President

/s/ Stuart Miller

STUART MILLER Chief Executive Officer Lennar Corporation

 

2